Case: 19-40517      Document: 00515496521         Page: 1    Date Filed: 07/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40517                            July 20, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO PINEDA-CAMPUZANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:18-CR-1425-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alejandro Pineda-Campuzano challenges the 60-month prison sentence
and four-year term of supervised release imposed following his guilty plea
conviction for possession with intent to distribute approximately 212 kilograms
of marijuana.      Pineda-Campuzano argues that the district court erred by
(1) finding him ineligible for a safety-valve reduction and (2) including special




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40517      Document: 00515496521   Page: 2   Date Filed: 07/20/2020


                                 No. 19-40517

conditions of supervised release in the written judgment that were not orally
pronounced at sentence.
      We review the district court’s legal interpretation of the safety-valve
provision de novo. United State v. Towns, 718 F.3d 404, 407 (5th Cir. 2013).
Pineda-Campuzano’s argument that he is eligible for a safety-valve reduction
because his previous Texas conviction for Assault-Family Violence, pursuant
to Texas Penal Code § 22.01(a), is not a violent offense is foreclosed by circuit
precedent. In United States v. Gracia-Cantu, 920 F.3d 252, 253-55 (5th Cir.),
cert. denied, 139 S. Ct. 157 (2019), we held that a prior conviction for Assault-
Family Violence under § 22.01(a)(1) fell within 18 U.S.C. § 16(a)’s definition of
a crime of violence because it had the use of force as an element. Because the
conviction qualified as a crime of violence under § 16(a), the conviction was
properly classified as a violent offense under 18 U.S.C. § 3553(f), thus,
precluding Pineda-Campuzano’s eligibility for a safety-valve reduction. See
§ 3553(f)(1)(C), (g).
      We generally review challenges to conditions of supervised release for an
abuse of discretion. United States v. Huor, 852 F.3d 392, 397 (5th Cir. 2017).
However, if a defendant challenges a condition for the first time on appeal, the
plain-error standard applies. United States v. Diggles, 957 F.3d 551, 559 (5th
Cir. 2020) (en banc). The district court abused its discretion by requiring
Pineda-Campuzano to immediately report to a probation office if he were to
return to the United States after deportation and by noting that active
supervision would automatically reactivate upon his reporting because these
special conditions were required to be orally pronounced and were more
burdensome than special conditions announced during the sentencing hearing.
See id.; United States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012); United States
v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006); United States v. Bigelow, 462 F.3d
2
    Case: 19-40517   Document: 00515496521     Page: 3   Date Filed: 07/20/2020


                                No. 19-40517

378, 380 (5th Cir. 2006).     Accordingly, Pineda-Campuzano’s sentence is
AFFIRMED IN PART, VACATED IN PART and REMANDED to the district
court for the limited purpose of conforming the written judgment with the oral
pronouncement of sentence.




                                      3